DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 12/16/2021 following the Non-Final Rejection of 09/16/2021. Claims 1, and 5 were amended; claims 2-4 were cancelled. Claims 1, and 5-17 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/16/2021, with respect to the specification objection regarding the invention title has been fully considered but is not persuasive.  The objection of 09/16/2021 is maintained. 

Applicant’s arguments, see Remarks, filed 12/16/2021, with respect to the specification objection for para. 34 has been fully considered and are persuasive.  The objections of 09/16/2021 has been withdrawn. 

Applicant’s arguments, see remarks, filed 12/16/2021, with respect to claim(s) rejected under 35 USC § 102/103 have been fully considered and are persuasive.  Therefore, the rejections previously established have been withdrawn.  However, upon further consideration, a new ground(s) of 

Applicant's point that the prior art of record fails to teach “where the split plane has a convex peripheral geometry” is not found persuasive by Examiner. The prior art is shown to have a convex peripheral geometry which is made evident by the perspective presented in the cross-sectional view. Applicant's argument includes a section reading “the convex peripheral geometry, seen from the side of the blade” which is not positively recited in the claims in its entirety; the added perspective of “seen from the side of the blade” lacking in the recited claims. Thus, the prior art still meets this limitation.

Applicant's argument that the prior art fails to teach “wherein the rotor blade has a single curved cross section seen in a direction from the root to the tip” was not found persuasive by Examiner.  Examiner remarks that the examples provided by Applicant of “a circular or an oval or egg-shaped form” do not cover the complete range of possibilities that “a single curved cross-section” encompasses. Since the limitation “single curved cross-section” is given a broadest reasonable interpretation using the 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the convex peripheral geometry, seen from the side of the blade” and “[the single-curved cross-section] does not change its direction but has always a convex circumference along the split plane” on page 6 of Remarks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Since Examiner is modifying the rejection previously made for the rejection of claim 4, this action is Non-Final.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“Split rotor blade for a wind turbine” or “Segmented rotor blade for a wind turbine”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the current instance, claim 11 recites the limitation “connection or stiffening means” and is therefore interpreted under 35 USC § 112(f) due to the use of “means”. The corresponding structure found in the specification is “one or more web or sheets attached to the inner surface” or its respective equivalents.

Claim Rejections - 35 USC § 102
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9797369, herein referenced as Kratmann.
Regarding Claim 1, Kratmann recites a rotor blade (20 fig. 2) for a wind turbine (10 fig. 1), comprising
a hollow blade body (blade body shown to be hollow in figs. 3-4) with a root and a tip (see root 24 and tip 22 in fig. 2) wherein the hollow blade body (blade 20 fig. 2) is split along a split plane (see split between tip section 21 and remaining portion of blade 20 in fig. 2; also see first rotor blade segment 30 and second rotor blade segment 40 in fig. 3) into two body parts (see fig. 2 and fig. 3), one body part (see blade 20 fig. 2) extending from the root (24 fig. 2) to a first connection section (see junction with tip section 21 in fig. 2) and the other body part (tip section 21 fig. 2) extending from a second connection section (see junction with blade 20 in fig. 2) to the tip (22 fig. 2);
wherein the first connection section and the second connection section are configured to overlap each other in a connected position (connection of the first blade segment 30 and second blade segment 40 shown to overlap each other when connected in fig. 4), 
wherein the split plane is in an area where the rotor blade has a convex peripheral geometry (the peripheral geometry, when viewing the cross-section of the blade, is shown to be convex, i.e. curved or rounded and where the rotor blade has a single curved cross-section (the cross section of the blade is shown to have a single curved cross-section in fig. 3; further fig. 3 shows the cross section of the blade shell to be formed of a single curve and is convex along its surface) seen in a direction from the root to the tip (see view presented in fig. 3).

Regarding Claim 7, Kratmann recites the rotor blade according to claim 1, wherein at least one connection section of the first connection section and the second connection section has a stepped geometry (the connections between the male end part 66 and the female end part 67 are shown to have a stepped configuration/geometry in fig. 4).

Claim(s) 1, 5-6, 8-10, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7922454, herein referenced as Riddell.
Regarding Claim 1, Riddell recites a rotor blade (16 fig. 1) for a wind turbine (10 fig. 1), comprising
a hollow blade body (blade body shown to be hollow in fig. 7) with a root and a tip (see root 40 and tip 42 fig. 2) wherein the hollow blade body is split along a split plane (see split plane at joint 30 fig. 2) into two body parts (see fig. 2), one body part (22 fig. 2) extending from the root to a first connection section (see root 40 to joint 30 in fig. 2) and the other body part (24 fig. 2) extending from a second connection section (see joint 30 fig. 2) to the tip (42 fig. 2);
wherein the first connection section (26 fig. 2) and the second connection section (28 fig. 2) are configured to overlap each other in a connected position (post member 26 and recess member 28 shown to overlap each other in fig. 2), 
wherein the split plane (joint 30 fig. 2) is in an area where the rotor blade has a convex peripheral geometry (shown in fig. 3, the peripheral geometry of the blade, when viewing the cross-section, is shown to take on a convex profile, i.e. curved or rounded outwards) and where the rotor blade (see fig. 2) has a single curved cross-section (“the first portion 60 and the cavity 64 may define corresponding rectangular, circular, elliptical or triangular shapes” col. 5 lines 65-67) seen in a direction from the root to the tip (see cross-section view in fig. 3; which presents the claimed direction).

Regarding Claim 5, Riddell recites the rotor blade according to claim 1, wherein the single curved cross section is circular, oval or egg-shaped (“the first portion 60 and the cavity 64 may define corresponding rectangular, circular, elliptical or triangular shapes” col. 5 lines 65-67).

Regarding Claim 6, Riddell recites the rotor blade according to claim 1, wherein the first connection section and the second connection section have a conical geometry (“the post and recess members 26, 28 may define corresponding tapered profiles or may otherwise be correspondingly drafted to ensure proper positioning of the first portion 60 of the post member 26 within the cavity 64 of the recess member 28” col. 6 lines 11-15; the tapered geometry being analogous to a conical geometry) configured to insert one connection section into the other connection section.

Regarding Claim 8, Riddell recites the rotor blade according to claim 6, wherein the first connection section (26 fig. 3) and the second connection section (28 fig. 3) are interlocked with a form fit (the fit between recess 64 of 28 and post 60 of 26 shown to be a form fit in fig. 3; this form fit includes corresponding forms as well as channels 90 and ribs 92).

Regarding Claim 9, Riddell recites the rotor blade according to claim 6, wherein the first connection section (see post 60 of attachment member 26 fig. 3) is inserted into the second connection section (recess 64 of attachment member 28 fig. 3; 26 shown to be inserted into 28 in fig. 2).

Regarding Claim 10, Riddell recites the rotor blade according to claim 6, further comprising, at the first connection section and/or at the second connection section, one or more slits (see recesses 90 on post 60 of attachment member 26 in fig. 3; the recesses 90 shown to take the form of slits in fig. 3) extending from an end edge over at least a part of a length of the first connection section and/or the second connection section (the recesses 90 shown to extend from an end edge of the post 60 over at least part of its length in fig. 3).

Regarding Claim 16, Riddell recites the rotor blade according to claim 1, wherein the split plane (see 30 fig. 2) is at an inboard section of the hollow blade body (joint 30 is shown to be at a section which is inboard relative to the tip section of the blade 20 in fig. 2).

Regarding Claim 17, Riddell recites a wind turbine (10 fig. 1), comprising a rotor (18 fig. 1) with at least one rotor blade (16 fig. 1) according to claim 1 (see rejection of claim 1 above as anticipated by Riddell above.

Claim(s) 1, 11-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/215457 A1, herein referenced as Lund-Laverick.
Regarding Claim 1, Lund-Laverick recites a rotor blade for a wind turbine (blades 10 for a wind turbine 2 fig. 1), comprising
a hollow blade body (shown in fig. 5a) with a root (root 16 fig. 1) and a tip (14 fig. 1) wherein the hollow blade body (shown in fig. 5a) is split along a split plane (see exposed joint in fig. 5a and fig. 5b that represent the split plane) into two body parts (see first element 70 and second element 72 in fig. 5a), one body part (72 fig. 5a) extending from the root (“the second (male) element 72 is the root-end element” para. 119) to a first connection section (second tapered surface 71 fig. 5a) and the other body part (70 fig. 5a) extending from a second connection section (74 fig. 5) to the tip (“the first (female) element 70 is the tip-end element” para. 119);
wherein the first connection section (71 fig. 5b) and the second connection section (74 fig. 5b) are configured to overlap each other (shown to overlap in fig. 6) in a connected position (shown in fig. 6), 
wherein the split plane (see split in fig. 5a) is in an area where the rotor blade has a ` peripheral geometry (the split of the rotor blade is shown in fig. 5a to be in an area where the blade has a convex peripheral geometry, this is made evident by the cross sectional profile of the blade shown in fig. 5a which presents the peripheral geometry (i.e. the blade shell geometry) as convex (i.e. curved or round outward) in analysis of the cross-section profile of the blade) and where the rotor blade has a single curved cross-section (the cross section in fig. 5a is shown to be comprised of a single curve that starts and terminates at the trailing edge of the blade) seen in a direction from the root to the tip (profile of the view is shown in  seen in a direction from the root to the tip (profile of the view is shown in fig. 5a).

Regarding Claim 11, Lund-Laverick recites the rotor blade according to claim 1, further comprising a connection or a stiffening means (see shear beams 75 fig. 5a) extending at inner surfaces (shown in fig. 5a) and bridging a transition region (the shear beams 75 are shown to bridge the transition between the first element 70 and the second element 72 in fig. 5a) from the first connection section (71 fig. 5a) to the second connection section (74 fig. 5a).

Regarding Claim 12, Lund-Laverick recites the rotor blade according to claim 11, wherein the connection or the stiffening means comprises one or more webs or sheets (see shear beams 75 in fig. 5a which are analogous to webs) attached to the inner surfaces (shown to be attached to the inner surface of the blade in fig. 5a and fig. 6).

Regarding Claim 14, Lund-Laverick comprises the rotor blade according to claim 12, wherein the connection or the stiffening means comprises several band- or strip-like webs (see the two shear beams 75 in fig. 5a) or sheets extending in a longitudinal direction over the transition region and being distanced to each other along the inner circumference (the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund-Laverick, as applied above in claim 12, in view of US 7654799, herein referenced as Eyb.
Regarding Claim 13, Lund-Laverick recites the rotor blade according to claim 12, but fails to anticipate wherein the connection or the stiffening means comprises at least one web or sheet extending along an inner circumference for at least 360 degrees.
Lund-Laverick and Eyb are analogous art in that both relate to the field of endeavor wind turbine blades. 
Eyb teaches of a connection or the stiffening means (see connector 1510 and receptacle 1520 in fig. 7) comprises at least one web or sheet extending along an inner circumference for at least 360 degrees (the connector 1510 are shown to take a form which extends along 360 degrees of the inner circumference). Eyb teaches that their “plug and socket connection allows easy assembly of the blade module at the construction site” in col. 2 lines 3-5. This disclosure from Eyb demonstrates that this form on internal web connection was known in the art. 
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund-Laverick, as applied above in claim 12, in view of US 9920630, herein referenced as Dahl.
Regarding Claim 15, the combination of Lund-Laverick and Eyb comprises the rotor blade according to claim 12, but fails to explicitly anticipate wherein the webs or sheets are attached by means of a hardened bonding agent, by lamination or by vacuum assisted resin transfer molding.
Lund-Laverick and Dahl are analogous art in that both relate to the field of endeavor of wind turbine blades.
Dahl teaches that “blades are typically made from two blade shell halves of fibre-reinforced polymer. The two blade shell halves are glued 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the webs in the invention of Lund-Laverick to be glued to the inner blade shell surface as disclosed by Dahl so as ensure that the web ‘provides stiffness to the blade’ as taught by Dahl. Glue being an example of a hardened bonding agent once fully set/cured.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0088169 – the US published patent application (PGPub) of prior art Lund-Laverick cited above.
US 8142164 – discloses a segmented turbine blade which uses of stiffening members attached to the inside surface of either the blade shell or the web-like member so as to increasing a bucking strength of the blade.
US 10495058 – discloses a segmented wind turbine blade having a joint assembly disposed at the portion of the blade with the greatest chord length.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745